IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

DANIEL J. LEVITAN and                 NOT FINAL UNTIL TIME EXPIRES TO
PAMELA H. LEVITAN,                    FILE MOTION FOR REHEARING AND
                                      DISPOSITION THEREOF IF FILED
      Appellants,
                                      CASE NO. 1D12-2512
v.

UBS REAL ESTATE
SECURITIES, INC.,

     Appellee.
___________________________/

Opinion filed August 18, 2014.

An appeal from the Circuit Court for Escambia County.
Michael G. Allen, Judge.

Daniel J. Levitan, pro se, and Pamela H. Levitan, pro se, Appellants.

Michael K. Winston, Dean A. Morande, and Donna L. Eng of Carlton Fields
Jorden Burt, P.A., West Palm Beach; Allison L. Kirkwood of Carlton Fields Jorden
Burt, P.A., Tampa, for Appellee.




PER CURIAM.

      AFFIRMED.

THOMAS, RAY, and OSTERHAUS, JJ., CONCUR.
                               1